Name: Commission Regulation (EC) No 1650/2000 of 25 July 2000 fixing for the 2000/01 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  economic policy;  prices;  plant product
 Date Published: nan

 Avis juridique important|32000R1650Commission Regulation (EC) No 1650/2000 of 25 July 2000 fixing for the 2000/01 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunes Official Journal L 189 , 27/07/2000 P. 0014 - 0014Commission Regulation (EC) No 1650/2000of 25 July 2000fixing for the 2000/01 marketing year the minimum price to be paid to producers for dried plums and the amount of production aid for prunesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2701/1999(2), and in particular Articles 3(3) and 4(9) thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1607/1999(4), lays down the dates of the marketing years.(2) The criteria for fixing the minimum price and the amount of the production aid are laid down in Articles 3 and 4 of Regulation (EC) No 2201/96 respectively.(3) The products for which the minimum price and the aid are fixed are listed in Article 3 of Commission Regulation (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes(5). Article 2 of that Regulation lays down the characteristics that these products must possess. The minimum price and the production aid should therefore be fixed for the 2000/01 marketing year.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2000/01 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 shall be EUR 193,523 per 100 kg net from the producer for dried plums derived from prunes d'Ente;(b) the production aid referred to in Article 4 of that Regulation shall be EUR 68,389 per 100 kg net for prunes.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 327, 23.12.1999, p. 5.(3) OJ L 78, 20.3.1997, p. 14.(4) OJ L 190, 23.7.1999, p. 11.(5) OJ L 56, 4.3.1999, p. 8.